Exhibit 16.1 June 22, 2015 U.S. Securities and Exchange Commission Office of the Chief Accountant treet, NE Washington, DC20549 Re: NV5 Holdings, Inc. File No. 001-35849 Grant Thornton LLP 1301 International Parkway, Suite 300 Fort Lauderdale, FL 33323-2874 T 954.768.9900 F 954.768.9908 801 Brickell Avenue, Suite 2450 Miami, FL 33131-4944 T F 305.341.8099 GrantThornton.com linkd.in/GrantThorntonUS twitter.com/GrantThorntonUS Dear Sir or Madam: We have read Item 4.01 of Form 8-K of NV5 Holdings, Inc. dated June 22, 2015, and agree with the statements concerning our Firm contained therein. Very truly yours, /s/ GRANT THORNTON LLP
